DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to a process for the purification of a neutral human milk oligosaccharide in a batch manner or in a continuous manner from a fermentation broth obtained by microbial fermentation, wherein the neutral human milk oligosaccharide is selected from the group consisting of 3-fucosyllactose, 2',3-difucosyllactose, lacto-N-triose II, lacto-N-tetraose, lacto-N-neotetraose, lacto-N-fucopentaose I, lacto-N-neofucopentaose, lacto-N-fucopentaose II, lacto-N-fucopentaose III, lacto-N-fucopentaose V, lacto-N- neofucopentaose V, lacto-N-difucohexaose I, lacto-N-difucohexaose II, 6' -galactosyllactose, 3'- galactosyl lactose, lacto-N-hexaose and lacto-N-neohexaose, which process comprises i) separating the microbial biomass from the fermentation broth; ii) subjecting the separated fermentation broth obtained in step i) to nanofiltration; iii) subjecting the filtered fermentation broth obtained after step ii) to a cation exchanger or to an anion exchanger to obtain a solution; iv) subjecting the filtered fermentation broth obtained in step iii) to the cation or anion exchanger not used in step iii) to obtain a purified solution; v) optionally treating the purified solution obtained after step iv) with activated carbon; vi) spray-drying the purified solution obtained after step iv) or v). wherein the neutral human milk oligosaccharide in the purified solution of step iv) or optional step v) has a purity of 80% as determined by HPLC, classified in CPC C07H 1/00.

II.	Claims 9-13, drawn to a process for the purification of lacto-N-tetraose or lacto-N-neotetraose in a batch manner or in a continuous manner from a fermentation broth obtained by microbial fermentation, which process comprises i) separating the microbial biomass from the fermentation broth; ii) subjecting the separated fermentation broth obtained in step i) to a cation exchanger or to an anion exchanger to obtain a solution; iii) subjecting the solution obtained in step ii) to the cation or anion exchanger not used in , classified in CPC C07H 1/08.

III.	Claims 14-18, drawn to a process for the purification of a neutral human milk oligosaccharide in a batch manner or in a continuous manner from a fermentation broth obtained by microbial fermentation, wherein the neutral human milk oligosaccharide is selected from the group consisting of 3- fucosyllactose, 2', 3-d ifucosyl lactose, lacto-N-triose II, lacto-N-tetraose, lacto-N-neotetraose, lacto-N-fucopentaose I, lacto-N-neofucopentaose, lacto-N-fucopentaose II, lacto-N- fucopentaose III, lacto-N-fucopentaose V, lacto-N-neofucopentaose V, lacto-N-difucohexaose I, lacto-N-difucohexaose II, 6' -galactosyl lactose, 3'- galactosyl lactose, lacto-N-hexaose and lacto- N-neohexaose, which process comprises i) separating the microbial biomass from the fermentation broth; ii) subjecting the solution obtained in step i) to nanofiltration; iii) subjecting the separated fermentation broth obtained in step ii) to a cation exchanger or to an anion exchanger to obtain a solution; iv) subjecting the solution obtained in step iii) to the cation or anion exchanger not used in step iii); v) subjecting the solution obtained from step iv) to nanofiltration or reverse osmosis or vacuum evaporation or electrodialysis to obtain a purified solution of the neutral human milk oligosaccharide; vi) optionally treating the purified solution obtained after step iv) or step v) with activated carbon; and vii) spray-drying the purified solution obtained after step v) or vi), wherein the neutral human milk oligosaccharide in the purified solution obtained after step v) or after step vi), has a purity of 70% as determined by HPLC, classified in CPC C12P 19/00.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different 
 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652